Citation Nr: 0607582	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-33 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for lumbar spine 
disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to June 
1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran was afforded a personal hearing at the 
local RO before the undersigned in April 2005.  A transcript 
of the hearing is associated with the claims file.

By rating decision in October 2003, the RO increased the 
veteran's PTSD rating to 50 percent, effective April 16 2002.  
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
then the RO and Board are required to consider entitlement to 
all available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 

Further, the initial August 2002 rating decision also denied 
entitlement to service connection for tinnitus, and the 
veteran's notice of disagreement indicated that he wished to 
appeal this issue.  However, a subsequent rating decision in 
September 2003 granted service connection tinnitus.  

At the April 2005 Board hearing, the veteran also raised a 
claim for total disability individual unemployability.  This 
claim is referred back to the RO for necessary action.  Also, 
at the hearing, the veteran raised a claim for erectile 
dysfunction, secondary to his PTSD.  This claim was 
previously denied in a September 2003 rating decision.  The 
veteran filed a notice of disagreement in October 2003 and 
the RO issued a statement of the case in May 2004.  However, 
the veteran failed to file a timely substantive appeal.  
Therefore, a claim to reopen entitlement to service 
connection for erectile dysfunction is also referred back to 
the RO for necessary action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Further, additional evidence with respect to the veteran's 
PTSD claim has been received of record that has not been 
reviewed by the RO.  The appellate scheme set forth in 38 
U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence 
will first be reviewed at the RO so as not to deprive the 
claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  By 
letter dated May 25, 2005, the veteran's representative 
specifically requested preliminary RO review of the new 
evidence.  Accordingly, the issue of increased rating for 
PTSD must be returned to the RO for this review.  The veteran 
should also be provided a current VA psychiatric examination 
as his last examination is now over three years old.  

Lastly, the veteran testified at the April 2005 Board hearing 
that his low back was injured when he was hit with shrapnel 
while in combat in Vietnam.  The veteran claimed that he has 
suffered from back pains ever since.  Service records show 
that the veteran was in combat in Vietnam and received a 
Purple Heart.  In combat, a veteran's statement alone can 
establish the incurrence of injury in service.  38 C.F.R. 
§ 3.304(d).  Further, an April 2002 VA treatment record 
indicated that the veteran currently has osteoarthritis of 
the low back.  Therefore, the evidence shows an injury to the 
veteran's back while in service and a current low back 
disability.  Thus, the Board finds that a VA examination is 
necessary in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should review the record, to 
specifically include all evidence 
received since the February 2005 
supplemental statement of the case, and 
determine whether an initial rating in 
excess of 50 percent for PTSD is 
warranted.  

3.  Next, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's PTSD and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD. A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  The claims 
folder should be available for review in 
conjunction with the examination.  The 
examiner should also indicate the effect, 
if any, that the veteran's PTSD has on 
his employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

4.  The veteran should also be scheduled 
for a VA examination to determine the 
nature, extent and etiology of any 
currently manifested back disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current back 
disability is related to a back injury 
during service.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought on 
appeal can be granted.  If not, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


